 102DECISIONSOF NATIONALLABOR RELATIONS BOARDRoyalAluminum Foundry,Inc.andInternationalMoldersandAlliedWorkersUnion,AFL-CIO-CLC1RoyalAluminum Foundry,Inc.andLocal 230,InternationalMolders and Allied Workers Union,AFL-CIO-CLC. Cases 38-CA-1666, 38-CA-1710,and 38-RC-1313January 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn July 31, 1973, Administrative Law JudgeEugene F. Frey issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The General Counsel filedexceptions, a brief in support of his exceptions, and abrief in partial support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions3 of the AdministrativeLaw Judge, as modified herein, and to adopt hisrecommended Order.The Administrative Law Judge found that Respon-dent violated Section 8(a)(5) of the Act by refusing tobargain with the Union on the Union's presentationof union authorization cards from a majority of theemployees while, at the same time, embarking on acourse of unlawful acts designed to destroy theiWe amendthe captionof this proceedingto reflect the names of allparties involved in the casesconsolidatedfor hearing2We hereby correct apparentlyinadvertent errors inthe AdministrativeLaw Judge'sDecision as to the numberof employeesin the bargaining unitat the timethe Unionrequested recognition and also as to the outcome ofthe electionOn January 31, 1973, when Respondentreceivedthe Union'swritten request for recognition, there were 14, and not17, employees in theunit (GC Exh 2) On that date the Unionhad authonzation cards from amajority, or 12, of the employeesOn April 2, 1973,when the electionwas conducted, the tally ofballotsshowed 17 votes,including 6 challengedballotsThe vote was 6 for, and 5against,the Union. At thehearing in thisproceeding the partiesstipulatedthat two of the challengedvoters be includedin, and twoexcluded from, thebargainingunitThe Administrative Law Judgefound that the remainingtwo challengedvoters (the alleged discriminatees in this case)had quitRespondent's employment beforethe eligibilitydate. Thusthe number ofeligible voters at the time of the election was 13 Because the election isherein set aside on account of Respondent's unlawful conduct, the Boarddoes not order a final tally of all votesThe tally ofthe RegionalDirectorshowed only that thevote was indecisive,and not lostby the Union as theAdministrativeLaw Judge found.3The General Counsel hasexcepted to theAdministrative Law Judge'sfailure to find a violation in ForemanMolloy's commenton piecework toemployee Ineichen.In view of the other 8(a)(1) violations that we do find,Union's majority. He found unfair labor practices byRespondent's coercive interrogation, threats of dis-charge, threats of loss of wages, pay raises, overtimework, insurance and other benefits, and promises ofwage increases and actual grant of wage raises. Hefound that this conduct was engaged in to induceemployees to vote against the Union, that itinvalidated Respondent's claim of bona fide doubt asto the Union's majority status, demonstrated arefusal to bargain in good faith, and constituted aviolation of Section 8(a)(5). He therefore ordered,under standards set out inN.L.R.B. v. Gissel PackingCo., Inc.,395 U.S. 575, that Respondent be requiredto bargain with the Union, upon request.We adopt the Administrative Law Judge's findingsthat the serious unfair labor practices-and particu-larly the grant of a general wage increase to allemployees just before the election-were so perva-sive and extensive that their "coercive effects cannotbe eliminated by the application of traditionalremedies,with the result that a fair and reliableelection cannot be had."Gissel, supra,613-614. Inthecircumstances of this case we consider theemployees' signed union authorizations as a morereliablemeasure of the employees' representationdesires.We hold that, by refusing the Union'sbargaining request and engaging in the aforesaidunfair labor practices, Respondent violated Section8(a)(5)and (1) and that a bargaining order isnecessary to protect the majority selection of theUnion and otherwise to remedy the violationscommitted.4Inadopting the Administrative Law Judge'sconclusions and recommended Order, however, wedo not adopt his comments respecting whetherRespondent had a "bona fide doubt" as to theUnion's majority or whether it refused to bargain "ingood faith." Such factors are not relevant to thiswe hold that it is unnecessary to pass on the issue raisedby the GeneralCounsel Afurther findingwould beonly cumulative and would not affectour remedyMember Kennedy would not adopt the findings of the AdministrativeLaw Judgethat Respondent violated Sec 8(a)(I) of the Act when ForemanMolloyreprimanded employee Ineichen for his failure to wear requiredsafety glasses and for his failure to follow the plant rule about notifying theCompanywhen absent from work. In his view,the evidence does notestablish that Respondent's enforcementof its safetyand work rules wasdiscriminatorilymotivated He notes that employee Ineichenpreviously hadreceived twoother reprimands for quittingwork earlyand for not followinginstructionsFinally,the employee voluntarily quit his employment on theday after he received his last reprimandbecausehe was late for work andwas also dissatisfied with the amount of his earnings.Because a connection has not been shown betweenForeman Molloy'ssmashing of the radio, which Ineichen was playing loudly at work,and anyunionactivity.MemberKennedy wouldnot find this incident to beviolativeof the Act4SkaggsDrug Centers, Inc,197 NLRB1240, sec 3, enfd 84 LRRM2384, 72 LC 9 13,951 (C.A9),Tower Records,182 NLRB382, 385-387While ChairmanMiller agrees that a bargaining order is appropriateherein, he would,for the reasons stated in his separate concurrence inUnited Packing Company of Iowa,Inc.,187 NLRB 878,880-881,predicatethis remedysolely onthe extensive 8(a)(I) violations found herein.208 NLRB No. 8 ROYAL ALUMINUM FOUNDRY, INC.103case. Rather the Board applies a standard, approvedby the United States Supreme Court inGissel, supra,todetermine the appropriateness of a bargainingorder,which evaluates the unfair labor practicescommitted. In this case we find that Respondent hascommitted "serious unfair labor practices thatinterferewith the election processes and tend topreclude the holding of a fair election."Gissel, supra,395 U.S. at 594.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Royal Aluminum Foundry, Inc., Davenport, Iowa,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Orderas herein modified:In paragraphs 2(a) and 2(c) substitute the words"Officer-in-Charge for Subregion 38" for the words"Regional Director for Region 38."IT IS FURTHER ORDERED that the petition in Case38-RC-1313 be, and it hereby is, dismissed, and thatthe election held in that case be, and it hereby is, setaside, and all proceedings in that case be vacated.DECISIONrefused to recognize and bargain with said Union as thestatutory bargaining agent of employees in said unit, inviolation of Section 8(a)(5) of the Act.' The issues in Case38-RC-1313 are whether or not one or more instances ofemployer conduct cited above also tended to affect theresults of the election and warrant an order setting itaside.2The parties waived oral argument, but have filed writtenbriefswhich have been carefully considered by me inpreparation of this Decision which was signed and releasedby me on July 27, 1973, for distribution to all parties in theusual course.3Upon the entire record in the case, observation ofwitnesses on the stand, and consideration of the briefsfiled, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS,AND STATUS OF THEUNIONRespondent is an Iowa corporation with its office andprincipal place of business located in Davenport, Iowa,where it is in the business of making aluminum castings.During the 12 months precedingissuanceof the complaint,Respondent in course of its business had a direct inflowand outflow of goods, materials and finished productsvalued in each case in excess of $50,000. Respondentadmits, and I find, that it is and has been at all timesmaterial herein an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.STATEMENT OF THE CASEEUGENE F. FREY, Administrative Law Judge: This casewas tried before me, on due notice, on May 21, 22, and 23,1973, at Rock Island, Illinois, with General Counsel andRespondent, Royal Aluminum Foundry, Inc., participatingthrough counsel (the above-named Union made noappearance) after pretrial proceedings in compliance withthe National Labor Relations Act, as amended, 29 U.S.C.Sec. 151,et seq.(herein called the Act). The issues in Cases38-CA-1666 and 1710 are whether or not (1) Respondentcoerced employees by interrogations, threats of dischargeand other types of economic reprisal, granted a wage raise,reprimanded some workers, gave the impression ofsurveillance of employees' union or concerted activities,and discharged two employees, all because of theiradherence to and activities on behalf of the above-namedUnion, in violation of Section 8(a)(1) and (3) of the Act,and (2) by the above and other conduct tried to undermineand destroy the majority status achieved by the Union inan appropriate unit of Respondent's employees, and1The issues arise on a consolidated complaint issued April 27, 1973, andamended during trial, after Board investigation of charges filed by theUnion on February 9 and April 9, 1973, in the abovecases, andanswer ofRespondent admitting jurisdiction but denying the commission of anyunfair labor practices.2Theseissues ariseon eight objections timely filed by the Union toconduct affecting the election in the representationcase.By order of May 1,1973, the Regional Director for Region 13 ordered a formal hearing on saidobjections, and onMay 2, 1973, he consolidated the hearing on theII.THE ALLEGED UNFAIR LABOR PRACTICES 4A.The Union CampaignSometime in January 1973, the Union began anorganizing campaign at the plant of Respondent, in courseof which it procured signed authorization cards from 12employees out of a workforce of about 17 by January 30.On January 31, it filed a petition with the Board in Case38-RC-1313 seeking an election and certification asbargaining agent for all full-time and part-time productionandmaintenance employees of Respondent excludingmanagerial, supervisory,and clerical employees andguards, as defined in the Act, which Respondent admitsand I find to be a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act. The election was held on April 2, 1973. The Unionlost,6 to 5 with 6 challenged ballots, and thereafter filedobjections to conduct affecting the results of the electionwhich are considered hereafter.The record clearly shows that the 12 employees whoobjections with the trial of the unfair labor practice complaints.3On June 22, 1973, counsel for General Counsel moved on notice tocorrect the transcript in certain respects.The motion has been consideredand, there being no objection, the transcript is hereby corrected in theparticulars set forth in the motion.The motion paper is marked as G.CExh. 28 and will be considered as part of the file of original exhibits in thecase4All dates stated herein are in 1973,unless otherwise noted. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDsignedauthorization cards on or before January 30 all readtheir respective cards before they signed, so that theyunderstood they were thereby designating the Union astheir agent for collective bargaining. I consider these cardsreliable proof of majority status. As there were 17 eligiblevoters in the unit aforesaid as of March 20, 1973, 1 findthat the Union on and after January 30 represented amajority of employees in the unit aforesaid for purposes ofcollective bargaining with Respondent and by virtue ofSection 9(a) of the Act has been and now is the exclusivebargaining agent of all employees in said unit.B.Respondent's Dealings with UnionOn January 30, the Union sent Respondent the usualletter claiming majority status in said unit, requesting ameeting for purpose of negotiating a contract and alsooffering to prove its majority status through a card checkby an impartial third party. When Plant Manager SunnyLee Fuller received the letter on January 31, she discusseditwithRespondent's president, Chester D. Knapp, andgave it on February 5 to Richard Wells, attorney forRespondent, together with a copy of the election petitionwhich she had received February 2. On February 5, Wellsreplied to the Union's letter, accepting the suggestion of acard check and asking for conference to work out details ofthat procedure. He also advised that the plant had 13workers qualified for union membership at the last payperiod before the Union's letter, and said he would sendthe Union a list of them shortly. Thereafter the union agentin charge of the campaign, Norma Redder, tried to contactWells by telephone, and finally wrote him a letter onFebruary 9, suggesting a local clergyman be chosen tohandle the card check, and advising that the Union hadasked the Board to return for this purpose all authorizationcards filed with the representation petition. She suggested ameeting after February 14 to work out procedures.Ridder had a phone talk with Wells on February 15, inwhich she outlined the procedure for a card check,involving examination of the signed cards by a third partywho would check names and signatures against a listfurnished by Respondent. Wells replied that Respondentdid not understand this "version" of a card check, havingassumed that it would involve only a company examina-tion of signed cards before they were sent to the Boardbefore an election. Ridder replied that this would not takeplace.Wells also said Respondent was irked because it hadnot been advised of the union meeting at which the cardswere signed, and felt it should have had "representation" atthatmeeting. Ridder said the employer had no right toappear at the meeting, this would violate the Act.Respondent never sent the Union the list of employees ithad promised.C.Reaction of Respondent to the Union CampaignThe record shows, and I find that, the following officersand agents of Respondent, all being supervisors within themeaning of the Act, were involved in the events discussedhereafter: Chester D. Knapp, president; Sunny Lee Fuller,plant manager; Francis L. Molloy, foundry foreman; andRonald L. Shelangoski, foreman. Knapp became an ownerof Respondent about 15 years ago, and hasbeen its solestockholder since about 1971 when he bought out the other50-percent stockholder. He has also been owner and soleproprietor for about 25 years of ABC Pattern Works, abusinesswhich became a division of Respondent in April1972. Years ago Knapp was a member and once presidentof another labor organization,PatternsMakers League ofAmenca, which has represented employees of ABC PatternWorks since its inception.When Knapp started thatbusiness as a shop owner, he took a withdrawal card fromPatternMakers League of Amenca, and has held that cardeversince,but has for about 25 years recognized and dealtwith that labororganizationas the bargainingagent ofemployees of ABC Pattern Works. There is no proof thatKnapp's relationswith that labor organization have beenother than amicable.It is clear, and I find, that Respondent knew of the unioncampaign at least from date of receipt of the letters fromtheUnion and the Board noted above. The record alsoshows that: President Knapp discussed the campaign withfoundry foreman Molloy on some date before February 2,whileMolloy was in a hospital recuperating from anillness;however, Respondent did not engage in any formalcountercampaignagainst theUnion by use of group talkswith or speeches to workers, or distributionof antiunionliterature.1.The treatment of the DuvallsThe circumstances of the separation of employees Jamesand Shirley Duvall on February 2 will be considered first,because Respondent's treatment of them on this occasionischarged as the first and most serious indication of itsunion animus and disregard of the basic purposes of theAct, and thus it might color the attitude of Respondent inits later conduct during the union campaign.James Duvall worked for Respondent as a molder, onand off, from 1963 to February 2, 1973. His last steadyemployment was from October 1972 to the separation date.His supervisor was Foundry Foreman Molloy. ShirleyDuvall was hired by Respondent February 14, 1972, on thedemand of her husband under circumstances set forthhereafter, and worked until the separation date mainly as agrinder under Foreman Shelangoski.Both Duvalls were considered good workers in theirrespective jobs, and each received various meat raises atrather regular intervals during their employment. At theseparation date James Duvall was one of the highest paidmolders in the plant; from a starting rate of $2.75 an hourhe rose to $4.40 an hourat his separation.The Duvalls were the prime movers in introducing andsoliciting for the Union in the plant. During discussionsabout their wage system with an employee ofABC PatternWorks and a member of the Union representing that craft,the latter repeatedly advised them late in 1972 and onJanuary 7, 1973, that Respondent's employees needed aunion to further their interests. The Duvalls finally agreedwith him on the latter date and began soliciting the viewsof Respondent's employees about a union. They personallyarranged for a meeting of the employees with an agent oftheUnion "to set up this union" at a mobile home courtoutsideRock Island on January 28. Ten or eleven ROYAL ALUMINUM FOUNDRY, INC.employees including the Duvalls attended the meeting, atwhich theUnion procured 11 signed authorizationcards. President Knapp admitted that by February 2 hehad learned about the meeting and that the Duvalls hadarranged it, and had discussed that fact with Molloy.InMarch 1972 Shirley suffered a bum injury while atwork, which required a course of treatment by companyand other doctors. About 6 months later she experiencedanother physical disability which required a long series ofexaminations and treatments by insurance and otherdoctors. She filed a claim on the first injury with AetnaCasualty and Insurance Co. (herein called Aetna) theworkmen's compensation insurance carrier of Respondent,which was paid in due course. On the second disability,which was still bothering her at time of her separation,Aetna refused to pay her medical bills, claiming it was anillness, not a work-related injury. Shirley then filed a claimfor those bills with Occidental Insurance Co., the grouphealth and insurance carrier for Respondent. That carrierrefused the claim on the contention that her disability hadan occupational cause. The dispute between the two wasstillpending when the Duvalls separated from Respondenton February 2, 1973.Both Duvalls had continuous discussions with companyofficials as noted hereafter about the dispute between thecarriersand their failure to pay Shirley's doctor bills,particularly those arising during her second illness, and theapparent inability of various doctors to cure her ailment.The last discussion was on February 1, 1973, when Shirleycame to Fuller's office, bleeding from the mouth, andasked Fuller if she would "now believe that she was ill."Fuller replied she had never doubted that Shirley was ill,and that she could only advise Shirley to go back to Dr.Sonderbrook, the company doctor who had first treatedher original injury. Fuller phoned the doctor for animmediate appointment, and the doctor saw Shirley thatday.About 8 a.m. on February 2, James Duvall left his workto visit Fuller in her office, where he complained about thelack of payment of his wife's medical bills, and the inabilityof the doctors to help her. He also charged that Sonder-brook had taken personal liberties with his wife on her lastvisit to him. Fuller denied this, saying she had talked to thedoctor, and commented that if Shirley would stop going tosomany doctors, this would not occur, the insurancecompany would have paid their bills. Duvall said he knewhow to "straighten it out," as he had been advised by afriend to take the claim before the Iowa IndustrialInsurance Commission. Fuller, who had apparently beenreading what looked like a letter from the Union, replied"If you are so damn smart, go ahead." He retorted that hewas "smart enough to get a union in here," and Fullercommented that he was a "stupid bastard." By this time,the discussion had become rather heated, with both raisingtheir voices. At this point, as Duvall started to walk out ofFuller's office, Knapp came out his office which was about10 feet away across the lobby and typists' area, and askedwhat was going on. Duvall turned to Knapp and said "Iam done, I have had all of this I am going to take, I am notgoing to try to talk to her any more, I will handle this in myown way, I have had it with this, I quit." Knapp replied105"that's fine, but before you go, I would like to see you andShirley in my office." Duvall asked what it was about, andKnapp replied "I do not want to talk about insurance oranything else, but just about Jim and Shirley and ChetKnapp."Duvall went to the grinding room, told his wife that hehad been in the office about her insurance problem, andthatKnapp wanted to see them both. When they enteredKnapp's office, he closed the door and told them to sitdown, while he sat 'at first at his desk. He said he did notwant to talk about the insurance claim or anything else butjust "Shirley, Jim and Chet." He then reminded both thathe had always been good to them, that when Jim was inprison he had written a letter to the prison authorities atthe request of Shirley, promising Jim a job when he wasreleased.He told them that the plant had lost money in1971 and early 1972, but was just then beginning to show aprofit, and he had a big workload and he needed their helpon production in return for his past favors. He said "Youknowhowmuchbusiness wehavehere, and how busyweare;and now I need your help you don't want to help me, youwant to quit, I don't think I deserve that kind oftreatment " Jim replied, "I don't give a damn, I amleaving."Knapp said he thought he had the right to tellthem how he felt about that. He said he was not going tohave anyone come in and tell him what he could do in thebusiness. He referred to sloppy work done by the molders,said it made him "sick to my stomach." He also said hehad a friend who had run a plant and told him he was "toosoft," that the boss had tobe a "mean s-o-b" and put the"fear of God" in his workers in order to be a good boss,but "neither of you is going to make me into an s-o-b."Shirley told Knapp there was nothing "personal" againsthim when they brought the Union in, it was because of the"raw deal" the workers got in the "other office," indicatingFuller's office. Knapp commented "Maybe I got the wrongone in that office, you two are sosmart." Shirley replied"No, I am happy right where I am." Jim retorted "I amsmart enough to get a union in this plant." Knappcommented "you must not be happy here, to do thisbehind my back," and "I am sorry I ever laid eyes on you,"suggesting "you better leave right now," adding that theywould be much happier if they left. Shirley repeated thatshe was happy working there, and asked if she was fired.Knapp said "No, but I want you people to leave rightnow." Jim Duvall got up and, as he walked out, said he was100 percent behind the Union, but was leaving. Shirley said"Well, if Jim quits, I am quitting, too." Jim left to clean up.As he walked through the foundry he threw his hat downon the floor and said angrily "I quit" and went into theshower room.After Jim left the office, Shirley stayed behind and toldKnapp of workers' complaints about Fuller's managementof the plant, including elimination of the incentive systemand installation of the piecework rate, which meant lessmoney for the workers. Knapp indicated he was notconcerned about what Fuller did, and commented thatperhaps the Duvalls should be running that office. Shirleysaid that was true, indicating she could not even get propermedical care for her injuries. She brought up her unpaidmedical bills. Knapp said he could do nothing about them, 106DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he paid good premiums for insurance coverage, but hetold her to bring in the bills and he would forward them tothe insurance company to see if he could get them paid,however he could not settle the bills for her. He remindedher that she had said her lawyer had the bills, so he told herto get copies to him. He also said the insurance companyhad advised him the best way to get the claim settled wasto have her lawyer contact them.When Shirley was complaining about the actions ofFuller,both she and Knapp were talking rather angrilywith raised voices. As Shirley was complaining about the"royal screwing" Fuller was giving the workers, the latterburst into the office, pounded the desk, and said she was"sick and tired of you running to all these doctors to provethis was an industrial accident," that she wanted it stoppedthat she "cannot even sleep at night." Shirley then toldKnapp that she was leaving, but was not quitting. As shewalked into the lobby with Knapp, Shirley repeatedlyasked, directly and by leading questions, if he was firingher. He replied each time in effect "No, I did not tell youthat, if you want to work here, that is fine, I am not firingyou, you are quitting on your own, that is your ownbusiness." Jim Duvall was already dressed and waiting forhiswife in the lobby, having just received his regularpaycheck from the company accountant, Daniel John-ston.5 As the Duvalls walked out, Shirley or Jim repeatedthat they had always been happy there working for Knapp,that they had nothing "personal" against him, but thingshad changed so much that it was impossible to work thereany longer, they "could not take it, the trouble here is inthat other office," so they were leaving. Knapp replied hewas sorry this had happened, "but it is a big world, you willgo down the road, you will get along." At the last, Shirleytold Knapp "the Union will hear about this."Shirley walked back into the plant to get her personalbelongings. As she passed Fuller, she told her that Fullerwas the reason the workers tried to get a union, that Fullershould not have cut out their incentive pay. Fullercommented that Shirley "did not kill yourself" workingthere. Shirley replied with a vulgar expression, called Fullera "big fat ass" who did not work hard, either. They hadfurtherwords in angry voices, and finally Fuller toldShirley to get out of the plant.In the meantime, Jim Duvall had driven his car to thefront of the plant, where Shirley met him. He went in andasked Knapp for their final paychecks .6 Knapp replied thatthe bookkeeper was not there to write them up, but theywould be mailed to the Duvalls (they actually received thechecks by mail a week later). Jim then went out to the car,and Shirley came in to give Knapp a letter regarding herinsurance claim, and then left.On Sunday night, February 4, Shirley telephonedForeman Molloy to ask if the Duvalls were supposed tocome to work Monday. Molloy, who had not yet returnedto regular work from a stay in a hospital, replied "not that Iknow of, as far as I know, you quit, you will have to callChet." Shirley asked Molloy if he had said that he had "gotS Jim came in from the shower room to get his check,while Shirley wasstill talking to Knapp in his office.When asking Johnston for his paycheck,the latter asked if Jim wanted Shirley's check. Duvall replied,"No, letShirley get her own."He then waited until his wife and Knapp came out ofrid of the two biggest bellyachers when Jim and I walkedout." He admitted that he said that, adding "that is all youhave been doing for the past 6 weeks, bitching."Shortly after, Shirley telephoned Knapp at his home, andasked if the Duvalls were supposed to come back to workMonday. Knapp replied "Why, no, there would, be noreason for you to come in Monday, you people quit."Shirley denied this several times, and Knapp kept insistingthey had quit. Knapp added "I am much happier, and theother office is, too, without you people" and "you will bothbe happier." Shirley said she could not afford to be idle,needed some income, and Knapp replied that if she filed aclaim for unemployment compensation, "since you quit, Iwon't contest it, I will just let it go through." He alsocommented that the Duvalls had "too much spunk to drawunemployment compensation," they would both get otherjobs. Shirley asked about her insurance claim, and Knapptold her to send in the bills to him, and he would do whathe could to get them paid.The Duvalls sought reinstatement by anoint letter sent toKnapp and Fuller on April 25, and received by Respon-dent April 27. They repeated the request by similar lettermailedMay 10 and received by Respondent May 15.Respondent has never answered the letters or offered themreinstatement in any way.The above facts are found from a composite of credibletestimony of both Duvalls, Knapp, Fuller, Shelangoski,Doris Holley, and Daniel Johnston. Testimony of any ofthesewitnesses in conflict therewith is not credited, forreasons noted below. The content of the conversations oftheDuvalls with Knapp on February 2 rests mainly on acareful appraisal of sharply conflicting testimony of theDuvalls and Knapp. Knapp's long membership (thoughinactive) in another labor organization, and his longamicable dealings as an employer with that organization,would tend to support his flat denials of any mention of theUnion, or unions in general, in the terms stated by theDuvalls. It is apparent from testimony of the three thatKnapp made it clear when he called in the Duvalls that hewanted to talk only about the personal relations of thethree and nothing else. Consistent with this his firstremarks in effect reproached them for ingratitude for pastfavors, since Jim was leaving him "in the lurch," so tospeak, when he needed all the good workers he could get.These remarks, admitted in part by the Duvalls, impel thebelief that his only purpose in the final talk was to indicatehisdispleasurewith their ingratitude, not to talk abouttheir known union activity or the insurance claim. Thatthiswas the whole tenor of his remarks is also shown byrecord proof showing Knapp's long sufferance of Jim'serratic employment history, Respondent's endurance ofShirley's illnesses, and her continued complaints abouttrouble with her insurance claims, and Knapp's generoustreatment of both notwithstanding the fact that Jim hadbeen convicted of two felonies during his employment, andlost a year from the plant while serving a sentence inprison, Knapp readily took him back after he was released,Knapp's office.6Respondent'spractice is to pay workersat noonon Fridays,but oneweek behind. ROYAL ALUMINUM FOUNDRY, INC.107preparing the way with the written promise of a job at therequest of his wife. On his first quit in November 1971,Respondent made special efforts to get him back, offeringhim a raise and no loss of seniority or other benefits, andeven agreeing to hire his wife and two other relatives.When Jim again quit in August 1972, mainly because of hisdisgust over the aggravation caused by his wife's insuranceproblem, he came back at the request of Fuller afterMolloy promised him a raise, only because his wife wasstillworking for Respondent and he still had hopes theycould get the insurance claim straightened out.7 Through-out this period and right up to February 1, 1973, bothDuvalls were continually complaining to Knapp and othercompany officials about her illness, which came on about 6months after the work injury, and about her inability to getdoctor bills paid.When she turned in medical bills, asreceived, to Knapp or other company officials, they werepromptly forwarded to the insurance carriers. She also sentsome bills direct to the carrier or through her lawyer. Shewas out a long while for the second illness late in 1972, andintermittently up to February 2, 1973. In December 1972,and early January 1973, she told Knapp she felt she oughtto quit because of these problems, but he tried to comforther and persuaded her to stay on. In some of their talksabout the doctor bills, Knapp offered to use his personalinfluence to try to get them paid, but was apparently notsuccessful because of the dispute between the carriers, Jimlikewise threatened to quit early in January, indicating hemight move to another state. Again, Knapp talked him outof it. Hence, when Jim vehemently indicated he was fed upwith the insurance problem, and was quitting, after hisangry February 2 argument with Fuller about it, it is a fairinference, and not unnatural, that Knapp, also, was fed upwith trying to placate and humor the Duvalls and readilyaccepted at face value Jim's announcement of quitting, aswell as Shirley's similar announcement, since he knew theywere a close husband-wife team that- usually actedtogether.Although his remarks about the business andtheir ingratitude also indicated he knew of their unionactivityand that he would not allow anyone else(inferentially a union) to run his business, despite theirgripes about Fuller, he emphasized that he would never letany action of theirs or other employees turn him into anemployer "s-o-b." His final remarks that indicated disgustwith the Duvalls, suggesting they leave at once, as theywere not happy there, are also consistent with theirvoluntary quit remarks and his acceptance of them.Ido not credit testimony of the Duvalls which portraysKnapp as disparaging unions from the outset of the finalconference in a loud, coarse, and threatening manner, withmuch walking about, shouting and armwaving, chargingtheDuvalls with ingratitude in bringing in the Unionbehind his back, and threatening to get rid of them and4 I find the facts as to his past employment record from creditedtestimony of Duvall and Knapp, plus company personnel records.BOn the stand Knapp impressed me as a man of rather mild manner andtemperate speech, who tried to recall events as best he could, and did nothesitate to admit when he could not recall or give a specific reason for hisconduct or lack of it. In this respect, he appears in sharp contrast toForemanMolloy,whose manner of speech will be noted hereafterKnapp's demeanor is also in sharp contrast with that of Shirley Duvall,who impressed me as a palpably partisan witness, telling a carefullyrehearsed story, particularly about her last conference with Knapp, and whoanother employee who brought in the Union, or allemployees who signed cards (as Shirley put it). Comingfrom a husband-wife team who were the prime unionorganizers, this testimony is obviously partisan and hencesuspect. I find it hard to believe that Knapp, who appearedto be 'a soft-spoken and mild-mannered man, with a longunion background, both personally and in dealing withanother union, would start the discussion with suchvirulent and blatantly discriminatory remarks, and thencalm down and listen to a long tirade from Shirley Duvallabout her complaints, after her husband had left in a huff,indicating he was quitting. James Duvall indicated Knappraised his voice only a bit above normal during hisremarks, and does not support his wife on the angrygesticulations.Her version of Knapp's conduct wasobviously highly exaggerated in an effort to make himappear from the outsetas anangry, vengeful employer,indifferent to employee welfare, and bitterly hostile tounions, which is at war with her later insistence that shewas happy there (despite her long-continued insuranceproblem, past threats to quit, and repeated dissatisfactionwith Superintendent Fuller, another woman) and did notwant to leave but would have to be fired. Hence, I creditKnapp's denials of any reference to the Union or theirunion activity, except to the limited extent found above,which is in itself far from substantial indication ofdiscriminatorymotive. Shirley's credibility is also weak-ened by her constant attempt to couch Knapp's allegedantiunion remarks in vulgar, coarse terms accompaniedwith cursing, which appears far out of character in myappraisal of Knapp and his general demeanor .8 Finally,considering the close husband-wife relationship of theDuvalls and the evidence of their past unity of interest andaction in connection with their employment, I amconvinced that, when Jim quit in a huff, Shirley instinctive-ly followed suit and did the same but then after he walkedout, immediately tried to give the appearance of cancellingher voluntary separation by refusing to leave the office,protesting repeatedly that she was not quitting, that shewas happy in the plant, and all their troubles stemmedfrom Fuller, not Knapp, and trying to entice Knapp intoan admission that she was fired, not quitting, all of whichconvincesme that she palpably was trying to build aspurious picture of a discriminatory discharge. I alsoconsider Shirley's February 4 request and their two laterwritten requests for recall as part of the same buildupcreated for presentation to the Board, particularly sinceShirley admitted that right after the February 2 conferenceshe quickly procured a job with another local manufactur-er by one phone call,9 and started work there on February5.Shirley also testified she had been rejecting repeatedovertures from Sears to work for it for some time, onlyappearedas an aggressive person,quick to flareup in anger and to lapseinto coarse and vulgar speech.The last traitwas wellillustrated by herquick, loud, and angryflareups duringtestimony, one in protest againstsome claimed facial expression by Knapp whileshe wastestifying, andanother when a question put to her describedher as a union organizer,which she clearlywas. I also notedher angry charge to Knapp that Fullerwas givingthe workers a "royal screwing," and her later angryargumentwith Fuller inthe plant,when she cursed and used vulgar expressions.9Sears ManufacturingCompany, hereincalledSears. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause she did not want to leave Respondent untilreleased by her doctor and her medical bills were paid.ioThis clearly indicates that, but for the insurance problemsarising from her injury and later illness, she was ready togo to Sears, which is consistent with a sudden voluntaryquit on February 2, when her husband angrily quit becausehe could not get action on her claim by further complaintstoRespondent. In this connection, Caroline Crews,personnel director of Sears, testified credibly that Shirleyhad inquired in January about work at Sears, and thatwhen Shirley reported at Sears on February 5, she askedShirley what occurred at Respondent, and Shirley replied"when we went in to pick up our checks, Chet said he wastired of our bitching all the time, wished we would leave, soIquit," and that she was no longer happy working forRespondent. This not only gives the lie to her protestationsofhappiness toKnapp, but also is consistent withtestimony of Molloy that he told an employee on February2 that he had "got rid of the 2 biggest bellyachers" whenthe Duvalls walked out. He also admitted this to Shirley onFebruary 4. I conclude from these circumstances thatShirley had long been ready to quit Respondent for Sears,but held off only in hopes she could persuade Respondentto do something to have her medical bills settled, but whenthey could not work that out, she quit promptly when Jimdid and went over to Sears.iiGeneral Counsel argues, in part on the basis of questionsasked of Knapp by the court, and his answers, thatdiscriminatory discharge is indicated by Knapp's failure tokeep two satisfactory and needed workers on the job,which he could have done by accepting Shirley's offer tostay at work on February 2, or the later request of both forreinstatement. There is some force to this argument, for therecord shows that on February 2, Respondent wasshorthanded in both molders and grinders, and after bothDuvalls quit, it was even worse off. This shortagecontinued to the trial, and Respondent hired one newgrinder in May. Knapp's only excuse for not taking backJim was his feeling that he had no "future" as an employeebecause of his "consistency of quits," ignoring the specialefforts of management to get him back after his two priorquits,and the facts that when both Duvalls indicated(before the union activity began) a desire to quit, Knapptook pains to talk them out of it; the contrasting fact isthat, when both quit in a huff after their union activity wasknown, Knapp made no attempt to get them back, butinstead insisted on relying on their instant voluntary quit.However, this circumstance, while suspicious, has littlesignificance on the facts here, because the Board has heldthat,while an employer may desire and welcome the10 It is not clear from her testimony what type of "release" from a doctorshe was waiting for if it meant the usual release from convalescence to goback to work, she must have secured that from some doctor long before, forcompany records show she returned to work from her last absence forillnessabout September 18, 1972, and that she had been at workintermittently since that time If she meant a release in the form of paidmedical bills, both Duvalls knew from a letter they received in January1973, that bills would probably not be paid until the two insurancecompanies settled on which should pay bills of her last illness AlthoughShirley hired a lawyer to handle this about that time, there is no proof thathe took any action for her to get the dispute settled and the bills paid Herexcuse in this respect is invalid, for it is clear she could have paid the billsherself, and then quit to go to Sears, long before February 2 1 believe shechance to get rid of prominent union adherents, he doesnot violate the Act when they give him just cause toseparate them, and he discharges them for that reason.2The same reasoning applies all the more where theemployees separate themselves voluntarily, and the em-ployer merely accepts and relies on their action.The timing of the final separation conference immediate-ly after Respondent had received the Union's demand andnotice of the filing of its petition for an election, in light ofRespondent's admitted knowledge of the prominence oftheDuvalls in the Union's campaign, and the proof ofunion animus inherent in the ensuing conduct of Respon-dent, particularly Molloy, some of which is found hereafterto be violative of the Act, would present a strong case ofdiscriminatorydischarge, if theDuvalls'versionofKnapp's remarks and conduct on February 2 is accepted.As I have discredited their version, the other circumstancesof that conference in light of the Duvalls' past employmenthistory including their continued irritation at Shirley'smedical and insurance problems, and growing desire toleave Respondent in order to get rid of those problems,present countervailing facts which strongly rebut the factsand circumstances relied on by the General Counsel. Inreaching this conclusion, I have carefully consideredvarious other aspects of remarks and conduct of both theDuvalls and Knapp which are susceptible of inferencessupporting a finding of discriminatory discharge, but thosecircumstances are equally susceptible of inferences indicat-ing that the Duvalls finally quit in a huff, as a team, afterJim's final but unproductive argument with Fuller aboutthe insurance claim, and that Shirley at least was preparedto do so, because she already had an assurance of ajob atSears. In light of these circumstances, her flagrant attemptsto depict Knapp as a union-busting, foul-mouthed employ-er,with some testimonial help from her husband, and toshow that she was happy under him and wanted her jobback (even though her insurance claim was stalematedbetween two insurance carriers) are so at war with crediblefacts found above as to make her story incredible.In sum, the issue is close and in substantial doubt.Hence, to doubt is to deny, and I conclude that thepertinent facts adduced by Respondent to show that theDuvalls voluntarily quit their jobs are adequate to rebutthe proofs to the contrary adduced by General Counsel,and that General Counsel has not sustained the ultimateburden of proof by substantial evidence in the record as awhole that they were discharged because of their unionactivity. I shall recommend dismissal of the consolidatedcomplaint insofar as it charges a discriminatory dischargeof and refusal to reinstate the Duvalls.stayed on with Respondent, in hopes that Knapp could use influence withthe insurance carriers to settle the dispute Even after she quit, she tried toenlistKnapp's aid, getting his promise to forward any medical bills she sentin to the insurance companiesiiihave carefully considered other peripheral facts cited by GeneralCounsel to support a finding of discharge, such as the lower rate of payShirley received at Sears, but find them all less persuasive of a finding ofdischarge, than the facts and circumstances noted above which stronglyindicate a voluntary quit12PG Berland Paint City, inc,199 NLRB 927,Klate Holt Co,161NLRB 1606, 1612,Republic Cotton Mills,101 NLRB 1475, and cases citedin fn 13 ROYAL ALUMINUM FOUNDRY, INC1092.Other conduct of Respondent in the unioncampaignDonald C..Wellendorf, an elderly grinding room employ-ee who had known Knapp for about 30 years, testified thaton an unidentified date "about the first week in February"Knapp came to him in the grinding room and said therewould be no more odd jobs on Saturdays if the Unioncame into the plant; Knapp said nothing more, andWellendorf did not reply. No other workers heard thisremark, and there is no proof that Wellendorf passed thisremark on to other workers. Although Wellendorf workedat times on Saturdays at his regular jobs when the wholegrinder force worked that day, he had never done any oddjobs, which were mostly cleanup duties in various parts ofthe plant and performed by one or more of four part-timeworkers, plus an occasional full-time employee. Knappflatly denied any such remark to Wellendorf or any otheremployee, and testified that after the period stated byWellendorf the odd-job schedule was never changed orcurtailed. It is clear from the demeanor of Wellendorf onthe stand, and uncontradicted testimony of Knapp, thatWellendorf is quite hard of hearing, for which reasonKnapp has tried to avoid conversations with the grinder,who usually did most of the talking when they occasionallydid talk together in the noisy grinding room. SinceWellendorf did no odd jobs himself, and there is no proofthat he was an active solicitor for the Union like James andShirleyDuvall, as noted hereafter,it ishard to conceivewhy Knapp would make this single isolated remark toWellendorf or to conclude that it carried coercive connota-tions, if in fact made. I consider it much more likely eitherthat it was not made or that Wellendorf distorted ormisconstrued something else Knapp may have said, due tohis poor hearing. I also consider that Knapp has long beena union man, and hence unlikely to make a remarkindicative of union animus, even though Wellendorf triesto place the remark shortly after Respondent received theUnion's demand. In all the circumstances, I conclude thatGeneral Counsel has not sustained the burden of credibleproof that Knapp made the remark as charged byWellendorf. I will recommend dismissal of paragraph 5(b)of the consolidated complaint insofar as it deals with thischarge.On February 5, Foreman Molloy approached MolderArmando Sanchez at work and asked him how he feltabout the Union. Sanchez replied that he liked it, as he hadworked under a union before. Molloy said that if theUnion came in, there would not be any more overtime, butworkers would get only 40 hours of work a week, and thatRespondent would not pay for the workers' insurance, sothat "with the Union in, you won't come out ahead." Atthat time Sanchez was getting about 5-8 hours of overtimework per week, which he was given on his application,when such work was scheduled. On one occasion about amonth before the election (apparently early in March),Molloy asked Sanchez at his work place how he was goingto vote in the election. Sanchez replied that he did notknow, and Molloy commented "I wish I knew." Shortlybefore the election Molloy accosted Sanchez in the plantand said he would give him a 14-cent an hour raise, whichwould bring him to $3.80 per hour, "if you will forget theUnion." Sanchez said he would think about it.i3Ifind that the interrogations about Sanchez' sympathiestoward the Union, the threat of depravation of overtimework and paid insurance if the Union won, and the offer ofa raise to forget the Union, were all coercive conduct by asupervisor, and that Respondent thereby violated Section8(a)(1) of the Act.14Ifind from credible testimony of Molder John Mickle-wright and Molloy, that about a week before March 17,1973,Molloy said to Micklewrightat hisworkplace "I wishyou had the Duvalls and the Union with my foot up yourass."Micklewright made some replyindicatingFuller was"screwing" Molloy and Foreman Shelangoski, but "she isnot screwing me." At the time, Molloy was recently out ofthe hospital, and was under pressure from management totry to increase the production, and was working overtimeto try to achieve this. He had found Micklewright runninga lot of scrap, which affected his production, and had alsonoted that Micklewright was frequently absent,at timeswithout reporting in upon absence. Molloy, Sanchez, andKnapp testified that Molloy was normally a blunt, plainspoken, excitable man, who tended to become irritable and"fly off the handle" when he was under pressure. While thequoted remark indicates Molloy's hostility to the Unionand resentment toward the Duvalls as former employees, Iconsider it an equivocal comment as regards Micklewrightin the particular circumstances involving Micklewright andhis unsatisfactory work and attendance habits, so that it ismore likely that Molloymade it ina burst of irritabilitywithMicklewnght's work, in an attempt to push him toproducemore, than that it was calculated to have acoercive effect.This remark is not specified in theconsolidated complaint. I find no violation of the Act inMolloy's remark.About mid-February, molder-trainee Charles IneichenaskedMolloy in the foundry if the incentive-pay systemwas still inoperation.Molloy replied that it was "out, theyare working on piecework over there, and I will tell youone thing, that piecework will be here a hell of a lot soonerthan that union of yours." About a week later, Molloystopped Ineichen in the plant and said "I don't know if youare for the Union," Ineichen interrupted to say he was, andMolloy went on "I will tell you one thing, if that unioncomes in, you will not be making as much money as youare now" He also said Chet (meaningKnapp) "once toldme he would burn this place down before he would everhave a union come in." He also said Knapp was "not aboutto pay 3/4 of your insurance." He finally told Ineichen "iftheUniongets in,do not expect any $180 advances likeyou have beengetting." Ineichen had received several such13 I find the above facts on credited testimony of SanchezMolloyadmitted the February and March interrogations,and could not recall, butdid not deny, the remarks about deprivation of overtime and paidinsuranceHence,Ido not credit his denial of the promise of the 14-centraise for dropping the Union.14Although the two interrogations by Molloy might appear to beisolated instances,Imust consider them as violative of the Act, in thecontext of the other clearly coercive threats and promises, particularly sincethequestionswere not attended by the safeguards against coercionpromulgated by the Board inStruksnes ConstructionCo,165NLRB 1062,1063 110DECISIONSOF NATIONALLABOR RELATIONS BOARDadvances against his salary before the union campaignstarted.15 I find that the threats of loss of earnings,insurancebenefits, the right to money advances, and thatthe plant would be "burned down," if the Unioncame in,were coercive and that Respondent thereby violatedSection 8(a)(1) of the Act.16 This is the only persuasiveinference here, even giving full weight to the fact thatMolloy was excitable, tended to be blunt-spoken, irritable,and "fly off the handle" in dealing with and talking toworkers, at times giving irritable orders like "punch out"which he never carried through. Talk of this type can stillbe coercive if the employees, such as Sanchez and others,did not know when Molloy was serious in his remarks orjust "blowing off steam," so to speak.Molder Nimroy Anderson testified that on February 7,1973,Molloy approached him, said he did not know howAnderson felt about the Union, but he would give him a25-cent raise "if it did not go through." Molloy flatlydenied making the above remark, and testified that at anunidentified date he did tell Anderson he had a 25-centraise coming, because he had been an apprentice molderfor about a year, so was duefor a raise,but that it couldnot be paid then because the Union would call it a bribe. Iam inclined to credit the affirmative testimony of both, butto discreditMolloy's flat denial of the promise. Fulleradmitted that Molloy had authority effectively to recom-mend raises, and company records show that Andersonactually received a 25-cent raise in the week ending March25, which was 15 weeks after his last prior raise. Andersonhad received six prior raises, making a total of seven in the17 months he had worked at the plant. These were clearlyindividual merit raises, since that was admittedly Respon-dent's only raise policy.Iam satisfiedthatMolloy musthave known the seventhraise wasdue shortly, so used thatknowledge as the occasion for the coercive promise of theraise,as found above. Molloy's statementat another timethat the raise had to be held up because of possible chargesby the Union was also coercive. I find Respondent violatedSection 8(a)(1) of the Act by both remarks.17The Change of Discipline PolicyOn an unidentified date in February,Ineichenwasrunning moldson a small machine.His quota was 180molds per shift. He produced 190 molds by 3 p.m., a halfhour before his usual quittingtime, so stopped his machineand went to the shower room to wash up. Molloy followedhim in, asked why he was there, and told him to get back towork. Ineichen asked what the standard of production wasfor his job. Molloy said 180 molds.Ineichensaid he haddone 190. Molloy then said "we will put the standard up to200 then," and told him to go back to work.Ineichenreturned to his machine, but only began to clean up aroundit.Molloy yelled at him "I told you to put up some molds,ifyou arenot goingto, just get out the door."Ineichenproduced one more mold, stopped work about 3:20, waitedIsThese conversations are found from credited testimony of Ineichen.Molloy admitted portions of all of them,could no{ recall other portions, anddenied only the remarks about the advent of piecework in Ineichen'sdepartment,and the threat to "burn the place down."Considering Molloy'sblunt and aggressive manner of speech I consider it more likely than notthat he made all the above remarks.until 3:30 p.m., then checked out. He was not dischargedbut quit later. At this time, molders were paid by the hour.Ineichen's standard was not increased to 200 molds beforehe quit.On March 6 Ineichen received a written reprimand fromMolloy for his failure to report in when absent on the 5th.On March 7 Molloy gave him another written reprimandfor failure to wear required safety glasses at work that day.He had his glasses off while changing a pattern on hismachine. When Molloy gave him the second reprimand, hetold him he should keep it, saying "you get 3 of these, andyou are fired." On March 8, Ineichen was late for work, soquit to get another job. Before these reprimands, Ineichenhad once received a 3-day suspension for failure to reportinwhen absent, which violated a rule posted on thebulletin board stating such requirement.18General Counsel argues that issuance of two quickreprimands under a new discipline policy, with threat ofdischarge if he got a third, were a deliberate institution ofmore stringent work rules and discipline policy plus threatof discharge thereunder during the union campaign whichviolated the Act and was designed to coerce employees torefrainfrom supporting the Union in the election.Respondent replies that the new reprimand system wasjustified by good business reasons plus requirements ofFederal safety laws and regulations, and that it was appliedto Ineichen solely because of his poor work habits andantagonistic attitude toward supervision.The position of General Counsel is supported bytestimony of James Duvall and John Micklewright to theeffect that: molders usually stopped work about 3:15 p.m.,and spent the last 15 minutes of the shift in washing uppatterns,cleaning up sand spilled around the smallmachines, and then washing up personally prior to goinghome, all without criticism from management. Fulleradmitted that cleanup of sand by molders at machines isnormal practice. However, Micklewright also admitted thatwhen he made his standard as much as 30 minutes beforeend of shift, he would continue to mold or find other workto do, as well as cleaning patterns and around his machine,thus doing some necessary work until end of the shift. Incontrast, Ineichen's testimony indicated he did no morework of any kind after 3 p.m., on the day on question, untilhe was ordered back to work by Molloy. In addition,Molloy testified without contradiction that he had oncepreviously reprimanded Ineichen orally for spending about30 minutes to wash his patterns, a job that should take nomore than 5 minutes.Knapp testified credibly that when Ineichen quit inMarch, he told Knapp in the exit interview that his failureto earn more money, his stated reason for quitting, was duein part to an intentional slowdown in his work. Further,Ineichen admits at least one argument with Molloy on anunidentified date before he quit, about the way he molded,with Molloy insisting that he mold the way he had trainedhim to, not the way his uncle, John Micklewright, had16 1 find noviolation ofthe Act in Molloy's equivocal comment that thepieceworksystem would be "here" sooner thanthe Union.17Great Plains Steel Corp,183 NLRB 968.18These facts are found from credited testimony of Ineichen andMolloy ROYAL ALUMINUM FOUNDRY, INC.shown him. The argument arose when Ineichen refused tofollow orders on this, althoughMolloy had previouslyshown him how he wanted the molding done. In testifyingon this point, Ineichen was evasive and argumentative inhis answers, which supports Molloy's testimony that hehad trouble getting him to obey orders with arguments.Molloy's credibility on this point is also enhanced by hisadmission that Ineichen was a good worker when heworked, but that he often did not keep busy at work duringhis whole shift, which caused Molloy to crack down on himwhen necessary. In this period, as found above, Molloywas quite irritable because of the pressure from manage-ment to get out the production. In light of thesecircumstances, I am convinced that Molloy's direction toIneichen to "get out the door" if he could not obey ordersand keep working was prompted solely by Ineichen'sfailure to keep busy until his shift ended, and notmotivated in any way by the union campaign or Ineichen'spossible adherence to the Union. In this connection, I notethat in their argument on this occasion there was nomention of the Union in contrast to the instances ofcoercion of Ineichen found above. I find no violation ofthe Act in Molloy's remarks to Ineichen on this occasion.On the change of disciplinary policy, testimony of JamesDuvall, Fuller, andMolloy shows that: Prior to earlyFebruary 1973, Respondent had a practice of givingworkers 3-day suspensions without pay, for infractions ofwork rules, particularly failure to wear required safetyequipment and failure to report in when absent from work.However, the practice had not been enforced strictly, withsupervisors giving oral warnings and only rarely a 3-daysuspension. Respondent had been experiencing trouble inkeeping a full workforce for several years, and discoveredlate in 1972 that workers were taking advantage of laxenforcement of the absent reporting rule, increasing theabsentee problem and shortage of help, and that issuanceof 3-day suspensions worsened that shortage. To cut downthe absentee problem and violation of the reporting rule,the new practice of issuance of two written reprimands forwork rule infractions, plus corrective discipline as drasticas discharge after a third reprimand, was instituted. After itwent into effect, at least three molders, including Ineichen,and one grinder got written warnings for violations of thesafety equipment rule; Ineichen's first reprimand was forfailure to report in when absent, as found above; onemolder, Tom Micklewright got his safety reprimand onApril 6; however, he did not get a reprimand for safetyviolation onMarch 7, although also failing to wear hisglasses.The suspicious aspect of the new policy is thatRespondent admittedly never explained it to employees inany meeting, nor was written notice of it posted in theplant. Indeed, the safety equipment reprimand given toIneichen on March 7 had a notation on it addressed toMolloy "This is a first notice on this rule. Please explain toemployees,"which is some indication that the safetyequipment rule was not well known and should beexplained to workers. This lack of notice of change ofdiscipline policy affords support for the inference that the18There is no charge that Ineichen's voluntary quit on March 8 becausehe feared a discharge on a third reprimand when he knew he would be latefor work that day, amounted to a constructive discharge.Illsudden imposition of written reprimands on successivedays upon Ineichen, plus the oral warning of discharge ifhe got a third (although according to Fuller discharge wasnot the automatic discipline for a third) was motivated, atleast in part, by a desire to enforce work rules by morerigid discipline in retaliation for employees' adherence tothe Union, and also to influence their vote in the comingelection. In addition, the failure to givea similarreprimandto Tom Micklewright on March 7 is some indication thatMolloy was deliberately "bearing down" on Ineichen whohad already been subjected to various coercive threats ofreprisal afterMolloy learned he was a union adherent.Considering that Molloy was the one supervisor notablyhostile to the Union and prominently engaging in antiun-ion and coercive conduct before the election, as foundabove, I am inclined to believe, and therefore find, that hisabrupt enforcement of the new discipline policy againstIneichen,without prior explanation of it to him or theworkforcein general,was motivated, in part at least, byantiunion considerations and was well calculated to coerceand restrain employees in exercise of their rights under theAct, including the right of free choice of bargaining agent.I find that under the above circumstances, issuance of tworeprimands in quick succession, with abrupt warning ofdischarge if he got a third, was coercion in violation ofSection 8(a)(1) of the Act.19On an unidentified date in February, Molloy foundIneichen playing a radio loudly at his workplace. He cameover, picked it up, and smashed it on the floor without anyremarks to Ineichen. The radio had belonged to Molloy,but Ineichen found it, abandoned and apparently inopera-tive, in the plant before the union campaign started,repaired it, and then played it almost daily for severalmonths while running his molder. Molloy claims Ineichenwas playing it loudly, and appeared to spend more timetuning and tinkering with it than on his molder, so Molloygot mad and smashed it. Molloy could not explain why hejust did not take it away, or tell Ineichen to stop playingwith it and run his molder. In light of Molloy's animustoward the Union and Ineichen for his adherence to it, andhis other coercive harassment of Ineichen found above, Ican only conclude that this was another instance ofMolloy's impulsive and coercive reprisal against Ineichenfor his union adherence. I find that by this conductRespondent further violated Section 8(a)(1) of the Act.When Francis H. Burton was hired as a grinder late inFebruary 1973, he was told by Foreman Shelangoski thathe would get raises if he did good work. After workingabout 30 days, Burton asked fora raise.Shelangoski saidhe was a good worker, and he would see what he could doabout the raise. A few days later he told Burton he hadrequested a 10-cent raise for him. A few days after that hetold Burton he could not get the raise because the Unionwould call it a bribe. Burton argued that Respondent couldnot bribe him for 10 cents an hour. Shelangoski said therewas nothing he could do about it at thattime.After theUnion lost the election, Burton did get a 10-cent raise.20 Itis clear that Burton would have received the raise but for20These facts are found from credited testimony of Burton andShelangoski 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe advent of the Union and Respondent's fear that grantof it would be charged as a violation of the Act. I find thatwithholding of the raise for such reason is coercive and aviolation of Section 8(a)(1) of the Act.21The record shows that Respondent gave employees inthe appropriate unit a 10-cent an hour raise across-the-board effective March 19, and actually paid March 30,22 3days before the election. It is clear that this was anunusual, one-time general raise, because the record showsthat Respondent hadnevergiven such a raise before, andits normal policy was to give only individual merit raises.To justify the raise, Fuller testified that it was given to helpprevent further attrition in its workforce, since the foundrywas already short three molders at the time, with only threeworking, one being a trainee, and that many employeeshad been asking for raises, and one had quit for failure toget one. It was most important to cut down the attritionrate, because Respondent had a backlog of about $100,000in orders, and the existing workforce was hard put to it tohandle the, load. Although there is no specific proof fromRespondent as to which or how many workers had askedforraises in the past, and it is clear from testimony ofcompany officials that a shortage of workers had beenplaguing it for about 2 years, Ineichen did testify thatMolloy told him in late February 1973, when he askedquestions about the incentive-pay system, that Molloy hadrecommended all foundry workers for a 40-cent raisebefore the Union came on the scene. Molloy testified thatIneichen had several times asked him for a raise. Inaddition,Burton asked for a raise in March, as foundabove, and James Duvall testified that he asked for one inJanuary. It is inferable from these facts that Molloy wouldnot have answered Ineichen as he did if there had not beenrather general requests for raises before that. These factstend to support Respondent's defense. On the other hand,the withholding of Burton's requested raise because of theappearance of the Union, and grant thereof after it lost theelection,Molloy's coercive promise of raises to Sanchezand Anderson if they did not support the Union, andMolloy's explanation to Anderson that he was due for araise but could not get it then because it would be called abribe, followed by actual grant of it March 25, indicatestrongly that Respondent was using the grant or withhold-ing of individual raises to persuade employees to voteagainst theUnion. In this atmosphere of financialcoercion, I must conclude that the one-time unannouncedgrant of a small general raise just before the election wasan action well calculated to coerce the whole workforce ona broad scale in the exercise of its vote in the election. Ifind that this raise was coercive and violated Section8(a)(1) of the Act.23The Refusal To BargainIt is clear from the sequence of events found above that21Great Plains Steel Corp, supra22 Sanchez actually got an l l-cent raise, and another worker 25 cents23Tower Enterprises, Inc,182 NLRB 382, 386,Colonial Knitting Corp,187NLRB 980, 985 In view of the variety of coercive conduct byRespondent found above, on which remedial action is recommended as setforthbelow, I deem it unnecessary to make specific findings or conclusionson other minor but similar instances of conduct set forth in the record.Respondent, within 2 days after receiving the Union'sclaim of majority status and demand for recognition, andnotice of its request for certification after an election,began a campaign of varied and serious coercive actionagainst employees which included interrogation, threats ofvarious types of reprisal including withdrawal of benefits,discharge and destruction of the plant, and promises andactualgrantofbenefits to dissuade employees fromadhering to or voting for the Union. This conduct was wellcalculated to undermine or dissipate the majority statusalready achieved by the Union. In light of these seriousunfair labor practices, I find no merit in Respondent'sclaim that it is not required to recognize the Union becausethat organization never proved its majority status. Thatstatus as of January 30, 1973, clearly appears from theunion cards in evidence, and Respondent never acceptedthe Union's offer to prove the status by a third-party cardcheck.Although Respondent's attorney may have beenunfamiliar at the outset with the exact purpose of the cardcheck offered by the Union, his reply to the Unionindicates the contrary, where it stated Respondent's desirefor "impartial third party" to "determine whether or notyour Union has majority status ...." However, this is nodefense,where Respondent actually participated in theconsent election procedure, but thereafter engaged in theunfair labor practices which were well calculated to coerceemployees in their voting choice, and thus prevented thefree and untrammeled election required by the Act. Suchconduct also vitiates the claim that Respondent at any timehad a bona fide doubt of the Union's majority status. Iconclude that Respondent's unfair labor practices whileparticipatingpro formain the election procedure, butmaking a fair election impossible, by unlawful conduct,amounted to a refusal to bargain in good faith with theUnion as the majority representative of employees in theappropriate unit, in violation of Section 8(a)(5) of theAct.24The Objections to theElectionObjections I and 6 charge Respondent with financialinducements, including a wage raise, to induce workers tovote against the Union. This objection is sustained, in lightofMolloy's coercive offers of a wage raise to Sanchez toforget the Union, and to Anderson if the Union lost, andthe coercive general wage raise of March 19, 1973.Objections 2 and 4 charge Respondent with threats ofloss of jobs and other benefits if they voted for the Union.This objection is sustained, in light of Molloy's coercivethreats to Sanchez of loss of overtime and paid insurancebenefits, his threat to Anderson of withholding a raisebecause of the Union, and his threats to Ineichen of loss ofpay, insurance benefits, and the right to advances againstpay, as well as possible destruction of the plant, if theUnion won.24 In light of this coercive conduct, particularly the wide impact of theone-time general wage raise just before the election, the inference isinescapable that all employees in the unit may well have been affected, so itis immaterial that at least five employees including the Duvalls were nolonger eligible to vote when the election date came Respondent cannot relyon an alleged doubt of majority status clearly undermined by its own acts ROYAL ALUMINUM FOUNDRY, INC.113Objection 5 charges Respondent with creation of anatmosphere of fear and confusion among workers in thecriticalpenod before the election. This objection issustained, in light of the various types of continuouscoercive actions against Sanchez and Ineichen by Molloyfound above.Objection 3, based on the alleged illegal discharge ofJames and Shirley Duvall, is overruled, in light of myfinding that an illegal discharge of them was not proven.As the conduct covered by Objections 1, 2, 4, 5, and 6,resulted in substantial interference with the election I shallrecommend that the election of April 2, 1973, in Case38-RC-1313 be set aside.25Ill.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.N. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and also-take certain affirmative actionwhich is necessary to effectuate the policies of the Act. Thevariety of unfair labor practices committed by Respondentrequires a broad order. However, such order shall not beconstrued in any way to require Respondent to withdrawor cancel any wage raises, individual or general, or otherbenefits, which it may have granted to employees as foundabove or at any time since January 28, 1973.As Respondent has unlawfully failed and refused tobargain with the Union as the statutory bargaining agentof its employees in an appropriate unit, I shall recommendthat it be ordered to do so, upon request, and, if anunderstanding is reached, embody such understanding in asigned agreement.26CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and the Union is a labor organization, within the meaningof the Act.2.By questioning employees in a coercive mannerabout their union sentiments and voting desires in a Board-conducted election; by threatening employees with dis-25Most of the coercive conduct found herein had its impact upon theelection in the period between the filing of the petition and that event. As itiswell settled that objectionable conduct occurring in that crucial periodneed not be violative of the Act to warrant an order setting aside theelection, it follows that conduct clearly violative of the Acta fortioritends toaffect the result of the election.Dal-Tex Optical Company, Inc,137 NLRB1782, 1787,Hawkins-Hawkins Co,173 NLRB 818, 823.26The bargaining order is directly warranted by the finding of violationof Sec 8(a)(5) found above,but even if a refusal to bargain were notspecifically charged, a bargaining order would be warranted here, becausethe variety and serious nature of Respondent's unfair labor practices sopermeated the atmosphere in the crucial period before the election that thecharge, loss of wages,pay raises,overtime work, insuranceand other benefits, if they voted for the Union; and bypromising and actually granting wage raises to inducethem to vote against it, Respondent has interfered with,restrained, and coerced its employees in the exercise oftheir rights guaranteed by Section 7 of the Act, therebyengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and 2(6) and (7) ofthe Act.3.Respondent did not dischargeJames orShirleyDuvall and has not violated the Act by failing or refusingto reinstate either of them after those employees quit theirjobs.4.All full-time and part-time production and mainte-nance employees of Respondent excluding managerial,supervisory, and clerical employees, and guards, as definedin the Act, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.5.The Union was on January 30, 1973, and has been atalltimes thereafter,the exclusive bargaining agent ofemployees in the unit aforesaid, within the meaning ofSection 9(a) of the Act.6.By refusing to bargain in good faith,upon request,with the Union as such bargaining agent,Respondent hasengaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(5)and 2(6) and (7) of the Act.7.Except as found above, Respondent has not engagedin unfair labor practices as charged in the consolidatedcomplaint herein.8.By the unfair labor practices set forth in paragraphs2 and 6 above, Respondent has engaged in conductaffecting the results of the election of April 2, 1973.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I herebyissuethe following recommend-ed:ORDER 27Respondent, Royal Aluminum Foundry, Inc., of Daven-port, Iowa, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Questioning employees in a coercive manner abouttheir union sentiments and voting desires in a Board-conducted election,threatening them with discharge, lossof wages, pay raises,overtime work, insurance and otherbenefits,and other reprisals, if they voted for the Union inpossibility of clearing the air of coercion and insuring a fair election by mereposting of a notice with cease-and-desist provision is very slight In suchcase,the desires of employees once expressed through authorization cardsshould prevail and be protected by a bargaining orderN L.R B v. GisselPacking Co Inc,395 U S 575, 614-616 (1969);Cohen Bros Fruit Company,166 NLRB 88, 90 See alsoTextron,Inc (Talon Division),199 NLRB 13227 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch election, or promising or granting them wage raises toinduce them tovoteagainst the Union.(b) In any other manner interfering with, restraining, andcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act, including the right of freechoice of bargaining representative.(c) Failing and refusing to recognize and bargain, uponrequest,with the above-named Union as the exclusivebargaining representative of its employees in an appropri-ate unit consisting of all full-time and part-time productionand maintenance employees of Respondent, excludingmanagerial, supervisory, and clerical employees, andguards, as defined in the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Post at its Davenport, Iowa, plant, copies of theattached noticemarked "Appendix." 28 Copies of saidnotice, on forms provided by the Regional Director forRegion 38, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon, receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Upon request, recognize and bargain with the above-named Union as the exclusive bargaining representative ofits employees in the appropriate unit described above withrespect to rates of pay, wages, hours of employment, orother conditions of employment, and, if an understandingisreached, embody such understanding in a signedagreement.(c)Notify the Regional Director for Region 38, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that paragraphs 5(b) and (d)alleging threats by Chet Knapp, 5(e) charging Knapp withcreating the impression of surveillance, 5(g) charging himwith a threat to close the plant, and paragraph 6 dealingwith alleged discharge of the Duvalls, as well as relatedportions of paragraphs 8(c), 9(c), 10, 11, and 12, of theconsolidated complaint, be dismissed.IT IS FURTHER RECOMMENDED that the election of April 2,1973, in Case 38-RC-1313 be set aside.2s In the event that the Board's Order is enforced by a Judgment of aUnited States CourtofAppeals,the wordsin the notice reading "Posted byOrder of the National Labor Relations Board" shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice, and we intend to carry outtheOrder of the Board and abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representatives oftheir choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with orrestrains or coerces employees with respect to-theserights.WE WILL NOT question employees in a coercivemanner about their union sentiments and voting desiresin a Board-conducted election.WE WILL NOT threaten employees with discharge,loss of wages, pay raises, overtime work, insurance orother benefits, or other reprisals, if they vote for theUnion named below in a Board-conducted election.WE WILL NOT promise or grant employees wageraises to induce them to vote against said Union insuch an election.WE WILL NOT in any other manner interfere with,irestrain,or coerce employees in the exercise of therights guaranteed to them by the Actas setforth above.WE WILL, upon request, recognize and bargain withInternationalMolders and AlliedWorkers Union,AFL-CIO-CLC, as the exclusive bargaining represent-ative of our employees in the appropriate unit de-scribed below with respect to rates of pay, wages, hoursof employment, and other conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The appropriatebargainingunit is:All full-time and part-time production andmaintenance employees, excluding managerial,supervisory and clerical employees and guards, asdefined in the Act.DatedByROYAL ALUMINUMFOUNDRY, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Savings Center Tower, 10thFloor, 411 Hamilton Boulevard, Peoria, Illinois 61602,Telephone 309-673-9312.